Per Curiam.

This court concurs in the findings and recommendations of the board of commissioners. The unrebutted disciplinary violations herein, involving two separate instances of attorney malpractice, appear to be part of a continuing and deliberate pattern of irresponsibility by the respondent. As we noted in the first action, “[a]n attorney’s failure to render the legal services for which he was paid, or to return any fee advanced by a client, is ‘tantamount to theft * * *.’ ” Cincinnati Bar Assn. v. Harmon, supra, at 16. As we further noted in Cincinnati Bar Assn., supra, and affirm today, respondent’s lack of professional ethics will not be condoned, particularly in view of the disturbing and wide-ranging pattern of malpractice.
It is therefore our judgment that respondent be hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.